NUMBER 13-16-00495-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                       IN RE NAME OF DANA KAY ABNEY


                        On Petition for Writ of Mandamus.


                                         ORDER

                Before Justices Garza, Perkes, and Longoria
                             Per Curiam Order

       Relator, Dana Kay Abney, filed a petition for writ of mandamus in the above cause

on September 20, 2016. Through this original proceeding, relator seeks to direct the trial

court to make findings in her favor regarding when she received actual notice or

knowledge of the underlying judgment pursuant to Texas Rule of Civil Procedure 306a.

See TEX. R. CIV. P. 306a. This petition for writ of mandamus joins an appeal currently

pending in our Court in appellate cause number 13-16-00412-CV.

       The trial court’s order at issue in this original proceeding and related to the pending

appeal contains conflicting statements and is not dated. Further, the order fails to comply
with Texas Rule of Appellate Procedure 4.2(c). See TEX. R. APP. P. 4.2(c) (requiring the

trial court to sign a written order that “finds the date when the party or the party’s attorney

first either received notice or acquired actual knowledge that the judgment or order was

signed”).

       Under these circumstances, we ABATE and REMAND this original proceeding to

the trial court. Upon remand, the trial court shall hold a hearing and take whatever steps

are necessary to issue an order complying with the appellate rules and clarifying its intent.

The trial court is directed to forward the record of the proceedings, including its amended

order and findings, to this Court within thirty (30) days of the date of this order, or to notify

this Court within such period indicating a date by which the trial court can comply. This

original proceeding will then be reinstated on further order of this Court.

       IT IS SO ORDERED.

                                                           PER CURIAM

Delivered and filed the
23rd day of September, 2016.




                                                   2